.Per Curiam.
The plaintiff sued to recover damages sustained by his automobile through a collision between that vehicle and the defendant's jitney bus on Bergenline avenue, in the town of West Xow York. The trial resulted in a verdict in favor of the plaintiff.
Tiie only grounds upon which we are asked to make this rule absolute are — first, that the verdict is against the weight of the evidence on the question of liability, and second, that it is contrary to the charge of the court. Our examination of the proofs sent up with the rule satisfies us that neither of these contentions has merit. Wc think that the testimony fully justified the jury in concluding that the collision occurred through the. carelessness of the defendant, and there is nothing in the case which justifies the assertion that the verdict was contrary to the charge of the court.
The rule to show cause will he discharged.